Citation Nr: 0932095	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945.  He died in April 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In November 2008, the Board remanded the appellant's claim to 
obtain a VA medical opinion.  Such an opinion was obtained in 
February 2009.  However, the Board subsequently determined 
that this opinion was not adequate, in that it did provide 
sufficient rationale to support the conclusion provided.  
Accordingly, in June 2009, the Board requested an expert 
medical opinion from the Veterans' Health Administration 
(VHA).  See 38 C.F.R. § 20.901 (2008).  The VHA expert 
provided a response dated in July 2009.  As is explained more 
fully below, the Board finds this opinion to be adequate, in 
that the examiner reviewed the Veteran's medical history and 
description of his death, consulted medical treatise 
evidence, and provided sufficient supporting rationale for 
the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  

Also in July 2009, the Board provided a copy of the VHA 
medical opinion to the appellant to review and an opportunity 
to respond.  The appellant respond to the VHA opinion in the 
stated 60 day time period, and indicated that she had no 
further argument and/or evidence to submit.  38 C.F.R. § 
20.903 (2008).  As such, the Board finds that it may render a 
decision in this case without any prejudice to the Veteran, 
and that its remand directives have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of his death in April 2006, the Veteran was 
service connected for schizophrenia.

3. The Veteran's death certificate shows that he died of 
sudden cardiac death.

4. The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, the RO sent the appellant a VCAA 
notification letter in September 2006, prior to the initial 
November 2006 rating decision.  This letter informed the 
appellant of the information and evidence generally required 
to substantiate a claim of service connection for the cause 
of the Veteran's death, as well as her and VA's respective 
responsibilities for obtaining the information and evidence.  
However, the September 2006 notice letter did not notify the 
appellant that the Veteran was service connected for 
schizophrenia at the time of his death, nor did it contain 
any particular explanation of the information and evidence 
required to substantiate a claim for service connection for 
the cause of the Veteran's death based on a previously 
service-connected condition vis- à-vis a condition not yet 
service connected, as required by Hupp.

The Board finds, however, that the appellant has not been 
prejudiced by these deficiencies.  During the course of this 
appeal, the appellant and her representative have been 
provided numerous procedural documents (e.g., a rating 
decision and cover letter, a Statement of the Case and 
Supplemental Statements of the Case) identifying the fact 
that the Veteran was service connected for schizophrenia, 
setting out the applicable law, summarizing the evidence, and 
discussing VA's reasons for denying the claim.  She has also 
expressed an active understanding of the principles involved, 
inasmuch as she initiated her appeal and has submitted 
evidence and argument throughout the course of her appeal.  
Under the circumstances, it is the Board's conclusion that 
any defects in notice have been cured by the appellant's 
actual and/or constructive knowledge of the information and 
evidence necessary to substantiate her claim.  See, e.g., 
Sanders v. Nicholson, 487 F.3d 881 (2007); cert. granted sub 
nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) 
(No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ 
(2009) (noting that the purpose of the VCAA notice 
requirement is not frustrated if, for example, the claimant 
has actual knowledge of what is needed or a reasonable person 
could be expected to understand what is needed).  
Accordingly, the Board finds that the fundamental fairness of 
the adjudication has not been affected, and as such, no 
further corrective action is necessary.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  

In addition, a VA medical opinion was obtained in February 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Here, the Board finds that the VA 
opinion obtained in February 2009 in this case was not 
adequate, as it was a conclusory statement that did not 
provide sufficient rationale for the conclusion reached.  
Accordingly, the Board obtained a VHA opinion in July 2009.  
The Board finds that the July 2009 VHA opinion is more than 
adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considered all of the pertinent evidence of record, to 
include the February 2009 VA opinion, submitted lay 
statements, and the statements of the appellant, and provided 
a complete rationale for the opinion stated, relying on the 
records reviewed as well as cited medical treatise evidence.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in April 2006.  The immediate cause of death was 
listed as sudden cardiac death.  There were no other 
significant conditions or underlying causes listed.

At the time of the Veteran's death, service connection had 
been established for schizophrenia.  However, the medical 
evidence of record does not show that the Veteran's service-
connected schizophrenia was a principal or contributory cause 
of his death.  The Veteran's death certificate did not even 
mention schizophrenia, and prior to his death, the Veteran's 
VAMC and private treatment records did not relate any 
cardiovascular problems to his service- connected 
schizophrenia.  Therefore, the Board concludes that the 
Veteran's service-connected schizophrenia was not a principal 
or contributory cause of death.

In addition, the Board finds that the Veteran did not have 
any cardiovascular disorder that that was causally or 
etiologically related to his military service.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of such a disorder, and he did not 
seek treatment for a cardiovascular disorder until many 
decades following his separation from service.  The Board 
finds this gap in time significant, and it weighs against the 
existence of a link between a heart disorder and his military 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that a 
cardiovascular disorder did not manifest in service or for 
many years thereafter.

In addition to the lack of evidence showing that a 
cardiovascular disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the Veteran's cause of death to his military 
service.  In this regard, a VA medical opinion was obtained 
in February 2009.  The February 2009 VA examiner stated that 
after a review of the medical files, including letters from 
family members, it was her opinion that the Veteran's 
service-connected schizophrenia was not a contributing factor 
to his cause of death (cardiac arrest).  She stated that 
empirical research had not demonstrated any known link 
between schizophrenia and cardiac arrest.  However, the 
February 2009 VA examiner did not cite any of the empirical 
evidence used in drawing this conclusion.  Moreover, the 
appellant had submitted several articles, citing a National 
Institute of Health and VA study, that psychiatric disorders 
such as PTSD could wear down the cardiovascular system. 

Accordingly, the Board requested a VHA medical opinion in 
June 2009, and such opinion was obtained in July 2009.  In 
that opinion, the examiner stated that he completed a review 
of the Veteran's medical history and description of his 
death.  The death certificate related a cause of death as 
sudden cardiac death.  He was asked to provide an opinion as 
to the contribution of his diagnosis of schizophrenia to his 
death.  The examiner stated that it was true that there was 
an association of the diagnosis of schizophrenia and 
increased cardiac mortality.  However, there had never been a 
direct causal link determined between the two.  The increase 
in cardiac mortality was more related to the increased 
prevalence of cardiac risk factors in this population and 
perhaps their undertreatment  The examiner continued that 
patients with schizophrenia had higher rates of a number of 
cardiac risk factors, including smoking, diabetes and insulin 
resistance, dyslipidemia, and obesity.  These patients were 
also commonly taking atypical antipsychotics, which were 
related to increased obesity and hence insulin resistance and 
type 2 diabetes.  Unfortunately, treatment of these risk 
factors was commonly limited by poor patient understanding of 
the disease process and non-compliance with medical regimens.  
They were also most commonly seen by mental health 
professionals who treated their schizophrenia but were not as 
aggressive at treating their medical problems.  In summary, 
the examiner concluded that patients with schizophrenia were 
more likely to have cardiovascular disease, but it was not 
due to the schizophrenia itself, instead the higher incidence 
of cardiac risk factors they often carry.  Therefore, he 
stated that it was unlikely that the patient's diagnosis of 
schizophrenia directly contributed to his death.

Thus, the only evidence linking the Veteran's cause of death 
to his service is the appellant's and others lay contentions.  
Specifically, the Board notes that in response to the July 
2009 VHA opinion, the appellant stated that the Veteran had 
no evidence of cardiac problems, he was not a smoker, was not 
diabetic and did not have problems with obesity.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

Regarding the lay statements that the Veteran suffered from 
schizophrenia, severe headaches and seizures after service, 
the Board acknowledges that lay people are competent to 
testify what they experienced, i.e. they are competent to 
testify that they witnessed the Veteran's psychiatric 
symptoms and seizures.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, as to the appellant's claim that the Veteran either 
suffered a stroke and choked on his own vomit or that he died 
from a brain aneurysm, the Board also finds that the evidence 
of record does not support these contentions.  Although the 
Veteran had a seizure disorder and suffered from severe 
headaches prior to his death and was service-connected for 
schizophrenia, the record is absent any medical evidence 
which establishes a relationship between these disorders.  In 
this regard, the Veteran's death certificate lists his cause 
of death as solely sudden cardiac death, and does not list a 
stroke or a brain aneurysm as a cause of death or 
contributing factor.  Furthermore, although the appellant 
stated in response to the July 2009 VHA opinion that the 
Veteran did not have any cardiac problems or diabetes, the 
Board notes the Veteran's VAMC and private treatment records 
which document elevated glucose in May 2003 and 
atherosclerotic changes in the thoracic aorta in February 
1996.  A May 1996 treatment record notes that the Veteran had 
been treated in the past for noninsulin-dependent diabetes 
mellitus, as well as hypertension, and a December 1996 
treatment note recorded hypertension and congestive heart 
failure, again noting that the Veteran had been treated at 
one time for diabetes mellitus with oral hypoglycemics.  

Although the appellant may sincerely believe that the Veteran 
died of a stroke or a brain aneurysm, or that his sudden 
cardiac death was caused by his service-connected 
schizophrenia, the appellant, as a lay person, is not 
competent to testify as to matters of medical causation or 
diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
appellant is a physician or other health care professional.  
Therefore, as a layperson, she is not competent to provide 
evidence that requires medical knowledge because she lacks 
the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the appellant's statements regarding 
diagnosis and etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Finally, with regard to the newspaper articles submitted by 
the appellant, the Board does acknowledge that these articles 
cite a National Institute of Health and VA study, that 
psychiatric disorder such as PTSD could wear down the 
cardiovascular system.  However, the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the appellant does not support her 
claim, as it is not supported by an opinion of a medical 
professional.  Furthermore, the articles do not provide such 
a degree of certainty that there is plausible causality in 
the Veteran's specific case.  As such, these articles do not 
constitute sufficient medical evidence of a nexus between the 
Veteran's schizophrenia and his cause of death.  The Board 
has placed greater probative value on the July 2009 VHA 
opinion found that the cause of the Veteran's death was not 
attributable to his schizophrenia.  This opinion, as 
discussed above, was based on a thorough review of the claims 
folder, cited relevant medical studies, and provided a 
rationale for the opinion reached.  

Although the Board is sympathetic with the appellant's loss 
of her husband, absent competent evidence linking his death 
to his service-connected schizophrenia, there is no basis 
upon which to award service connection for the cause of the 
Veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).

Therefore, after considering all the evidence under the laws 
and regulations set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  In deciding whether the claimed benefits are 
warranted, VA must determine whether the evidence supports 
the claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b).  In this case, the Board 
finds that the preponderance of the evidence weighs against 
the appellant's claim for service connection for the 
Veteran's cause of death and therefore, the provisions of § 
5107(b) are not applicable.  Accordingly, entitlement to 
service connection for the cause of the Veteran's death is 
denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


